UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 15, 2010 AMERICAN POWER CORP. (Exact Name of Registrant as Specified in Charter) NEVADA (State or other jurisdiction of incorporation or organization) 333-151517 (Commission File Number) 26-0693872 (IRS Employer Identification Number) 16 Market Square Centre 1400 16th Street, Suite 400 Denver – CO 80202 Tel: 720.932.8389 Fax: 720.222.5151 (Address of principal executive offices) Copies to: JPF Securities Law, LLC 19720 Jetton Road Suite 300 Cornelius, NC 28031 Tel: 704-897-8334 Fax: 270- 897-8338 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 7.01 Regulation FD Disclosure Item 9.01 Financial Statements and Exhibits Item 7.01.Regulation FD Disclosure. On October 28, 2010 American Power Corp. (the “Registrant”) issued a press release to provide an update on its current operations.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 and in the attached exhibit are deemed to be furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. The October 28, 2010 press release disclosed the decision of our board of directors to approve the exploration drilling program prepared by Weir International Inc. of Downers Grove, Illinois ("Weir") to evaluate the coal reserve potential on the Pace Coal Property in Judith Basin County, Montana. Further to that announcement, on November 15, 2010 our management made a decision to withdraw from discussions with Peabody Investments Corp., a subsidiary of Peabody Energy Corp. ("Peabody"), whereby Peabody was to finance the exploration drilling program on the Pace Coal Property in exchange for an option to acquire any reserves of coal proved in the Pace Coal Property at the end of the exploration program. Our management feels that it would be in the best interest of the Company to undertake and fully finance such an exploration drilling program independent of Peabody at this time, and as such will proceed with it. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 99.1Press Release of American Power Corp. dated October 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Power Corp. DATED: November 23, 2010 By: /s/Al Valencia Al Valencia, Director, CEO
